Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 16, 2021 has been entered.
Claims 1-18 and 20 remain pending in the application, with claims 1-18 being examined, and claim 20 deemed withdrawn. Claim 19 is canceled.
Applicant’s amendments to the Specification have overcome some, but not all, of the objections to the Drawings previously set forth in the Final Office Action mailed April 14, 2021. The remaining objections to the Drawings are detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the lines, numbers, and letters of the drawings are blurry, light, and ill-defined, which is not in compliance with CFR 1.84(l). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation to Seto (JP Pub. No. 2000-266766; already of record) in view of Mizuno (US Pat. No. 5,897,837; already of record).

Regarding claim 1, Seto discloses a sample measuring apparatus (Abstract; [0027]). The sample measuring apparatus comprises: 
	a dispensing unit holding a first nozzle and a second nozzle (Abstract; see Fig. 1 at nozzles for spot contact 46, 47). 
	A dispensing unit moving unit for moving the dispensing unit ([0035]-[0037]; see Fig. 2 at horizontal guide rod 40, horizontal moving block 41, belt 53 and motor 54).
	A control unit configured to: 
	control the dispensing unit and the dispensing unit moving unit to spot a sample on a container using the first nozzle ([0047]-[0050], …when measuring an electrolyte of a sample, a sample is spotted onto the specimen spotting section 2 c of the electrolyte slide 2 and a reference liquid is spotted onto the reference point spotting section 2 b almost simultaneously…the 1 point wearing nozzle 46 holding the specimen and the 2 point wearing nozzle 47 holding the reference liquid are held. Along with horizontal movement of the lateral movement block 41, the movement path D is moved integrally to an upper position of the electrolyte slide 2 at the point deposition position F of the potential difference measuring means 17, and the specimen is moved downward, and the specimen is applied to the specimen point attachment section 2 c and the reference liquid is spotted on the reference liquid point attachment section 2 b.; see Fig. 4 at slide 2 containing specimen point attachment section 2c and reference liquid point attachment section 2b; [0037], The lateral movement block 41 is fixed to a portion of a 1 belt 53 disposed horizontally, and the belt 53 is driven by a 1 motor 54, and lateral movement of the lateral movement block 41 is controlled in accordance with the travel.). 
	A measuring unit that measures a component in the sample processed with the reagent ([0017]; see Fig. 1 at measuring means 16).
	Seto fails to explicitly disclose:
That the control unit is configured to control the dispensing unit and the dispensing unit moving unit to dispense a reagent to the container using the second nozzle after spotting the sample on the container; and 
a washing unit configured to: 
		clean the first nozzle with a cleaning liquid after the sample is spotted; and 
		clean the second nozzle with the cleaning liquid after the reagent is dispensed, 
		wherein the first nozzle and the second nozzle are provided above the washing 			unit.
(Mizuno Col. 1 Lns. 6-14). Mizuno teaches a control unit configured to control a dispensing unit and a dispensing unit moving unit to dispense a reagent to a container using the second nozzle after spotting a sample on the container (Mizuno; Col. 4 Ln. 45-Col. 5 Ln. 7, the specimen pipette sucks up specimen, and dispenses it to the reaction vessel. Next, the reagent pipette sucks up reagent, and dispenses it to the reaction vessel, see also Fig. 9, which shows fractional injection of sample before fractional injection of reagent; Col. 1 Lns. 39-48, the pipettes are located in a base, and there is a base moving means for moving the base, Col. 9 Lns. 31-43, the base moving means and pipette elevating means are connected to a controlling section). A washing unit configured to clean a first nozzle with a cleaning liquid after the sample is spotted, and clean a second nozzle with the cleaning liquid after the reagent is dispensed, the first nozzle and the second nozzle being provided above the washing unit (Col. 6 Ln. 59-Col. 7 Ln. 3, the specimen pipette 10 and reagent pipette 20 can be lowered into a washing vessel 60, see Fig. 2 at washing vessel 60 below specimen pipette 10 and reagent pipette 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the apparatus of Seto to be configured to control the dispensing unit and the dispensing unit moving unit to dispense a reagent to the container using the second nozzle after spotting the sample on the container as in Mizuno. Mizuno teaches that dispensing a reagent to a container after dispensing a sample to the same container will yield a reacted solution (Mizuno, Col. 4 Ln. 45-Col. 5 Ln. 7). Further, adding a reagent to a container after adding a sample will prevent any undesirable side reactions of the reagent with anything other than the sample prior to mixing, thereby improving the accuracy of any subsequent (Mizuno Col. 2 Lns. 24-40).	
Note: The instant Claims contain a large amount of functional language (ex: “for moving the dispensing unit…”, “a measuring unit that measures…”, “a washing unit configured to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit moving unit moves the dispensing unit in a direction in which the first nozzle and the second nozzle are arranged ([0035]; see Fig. 2 at direction D that lateral movement block 41 moves in).

Regarding claim 7, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the first nozzle and the second nozzle dispense ([0047]-[0050], …the 1 point wearing nozzle 46 holding the specimen and the 2 point wearing nozzle 47 holding the reference liquid are held).

Regarding claim 8, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the control unit, the dispensing unit, and the dispensing unit moving unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037]).  
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so as to perform dispensing to another container while measurement is performed by the measuring unit”, this limitation relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controlling section such as “programmed to…”, “configured to…”.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of modified Seto to perform dispensing into another container concurrently with measuring, since performing multiple actions simultaneously will increase the throughput of the apparatus, thereby increasing profitability.

Regarding claim 9, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the container into which the liquid has been dispensed, and the measuring unit measuring the sample (see claim 1 above at Seto teaching the container in [0047]-[0050], Fig. 4, and the measuring unit in [0017], Fig. 1. Further, the container is not positively recited). 
Modified Seto fails to explicitly disclose, in the same embodiment: 
a heating unit for heating the container into which the liquid has been dispensed; 
wherein the measuring unit measures the sample heated by the heating unit.
In an alternate embodiment, Seto teaches a heating unit for heating a container, and measuring the heated sample ([0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container and measuring unit in the apparatus of the primary embodiment of modified Seto by providing a heating unit for heating the container prior to measuring as taught in the alternate embodiment of Seto. The motivation would have been that Seto teaches incubating a sample at a constant temperature for a predetermined period of time prior to being subjected to a color reaction in a colorimetric method ([0005]), as keeping the temperature constant will enhance the accuracy of the analysis.

Regarding claim 10, modified Seto discloses the sample measuring apparatus according to claim 9. Modified Seto further discloses the control unit, the dispensing unit, the dispensing moving unit, and the heating unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037], and claim 9 above at Seto teaching the heating unit in [0017]). 
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so as to dispense to another container while the container into which the liquid has been dispensed is heated by the heating unit”, this limitation relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function. To recite more than a mere capability, the Examiner suggests reciting language related to the controlling section such as “programmed to…”, “configured to…”.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of modified Seto to perform dispensing into another container concurrently with heating, since performing multiple actions simultaneously will increase the throughput of the apparatus, thereby increasing profitability.

Regarding claim 13, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit holds the first nozzle at a first side in a predetermined direction and holds the second nozzle at a second side opposite to the first side in the predetermined direction (see Fig. 1 at nozzles 46, 47). A reagent storage is disposed in the second side of the sample measuring apparatus, which has an installed reagent container accommodating a reagent to be dispensed by the dispensing unit. The second nozzle ([0034]; see Fig. 1 at reference liquid containers 25; [0049]).

Regarding claim 14, modified Seto discloses the sample measuring apparatus according to claim 13. Modified Seto further discloses that the reagent storage includes a reagent table ([0034]; [0040]; see Fig. 1 at placing table 14 including reference liquid containers 25).
In regards to the reagent table being for installation of a reagent by a user, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).
Nevertheless, modified Seto further discloses a reagent table for installation of reagent by a user ([0034]; [0040]; see Fig. 1 at placing table 14 including reference liquid containers 25).

Regarding claim 15, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit holds the first nozzle at a first side in a predetermined direction and holds the second nozzle at a second side opposite to the first side in the predetermined direction (see Fig. 1 at nozzles 46, 47). Modified Seto further ([0034]; see Fig. 1 at mounting table 14 containing sample rack 21 holding sample containers 20 movable in direction B towards/away from nozzle unit 15 by driving means); wherein the first nozzle suctions a sample from a sample container that contains the sample transported by the transporting unit ([0043]).

Regarding claim 16, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the dispensing unit moving unit includes a common support unit that movably supports the first nozzle and the second nozzle (see Fig. 1 at horizontal guide rod 40).

Regarding claim 17, modified Seto discloses the sample measuring apparatus according to claim 16. Modified Seto further discloses that the dispensing unit moving unit further comprises a moving unit that moves along the support unit; the first nozzle and the second nozzle are attached to a common moving unit (see Fig. 1 at horizontal moving block 41).

Regarding claim 18, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses that the suction position by the first nozzle, the dispensing position by the first nozzle, the suction position by the second nozzle, and the dispensing position of the second nozzle are set in a direction in which the first nozzle and the ([0047]-[0050]; see Fig. 2 at movement path D in relation to nozzles 46, 47).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the provided English abstract and machine translation of the claims and description to Tsuchiya et al. (WO Publication No. 2016/148070; hereinafter Tsuchiya; already of record) in view of Seto, further in view of Mizuno.

Regarding claim 1, Tsuchiya discloses a sample measuring apparatus (Abstract). The sample measuring apparatus comprises: 
	a dispensing unit holding a first nozzle and a second nozzle (see Figs. 1-3 at pipettes 62, 64). 
	a dispensing unit moving unit for moving the dispensing unit (Pg. 25 Last Para.-Pg. 26 2nd Para.; see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64).
	A control unit (Pg. 26 3rd Para., Further, the first reagent dispensing pipette 62 and the second reagent dispensing pipette 64 are provided with a suction / discharge device (not shown) for sucking the reagent and discharging the sucked reagent, and the reagent sucked from the reagent container 54 is sucked into the reaction container. It is possible to dispense into 42.; see Figs. 1-3 at reaction container 42). 
	A measuring unit that measures a component in the sample processed with the reagent (Pg. 26 4th Para.; see Fig. 1 at detection area 20).

That the control unit is configured to:
	control the dispensing unit and the dispensing unit moving unit to spot a sample on a container using the first nozzle; and 
	control the dispensing unit and the dispensing unit moving unit to dispense a reagent to the container using the second nozzle after spotting the sample on the container; and 
a washing unit configured to: 
		clean the first nozzle with a cleaning liquid after the sample is spotted; and 
		clean the second nozzle with the cleaning liquid after the reagent is dispensed, 
		wherein the first nozzle and the second nozzle are provided above the washing unit.
	Seto is in the analogous field of sample measuring (Seto; Abstract, [0001]). Seto teaches a control unit that is configured to control a dispensing unit and a dispensing unit moving unit to spot a sample on a container using a first nozzle (Seto; Abstract, see Fig. 1 at nozzles for spot contact 46, 47, [0047]-[0050], …when measuring an electrolyte of a sample, a sample is spotted onto the specimen spotting section 2 c of the electrolyte slide 2 and a reference liquid is spotted onto the reference point spotting section 2 b almost simultaneously…the 1 point wearing nozzle 46 holding the specimen and the 2 point wearing nozzle 47 holding the reference liquid are held. Along with horizontal movement of the lateral movement block 41, the movement path D is moved integrally to an upper position of the electrolyte slide 2 at the point deposition position F of the potential difference measuring means 17, and the specimen is moved downward, and the specimen is applied to the specimen point attachment section 2 c and the reference liquid is spotted on the reference liquid point attachment section 2 b.; see Fig. 4 at slide 2 containing specimen point attachment section 2c and reference liquid point attachment section 2b; [0037], The lateral movement block 41 is fixed to a portion of a 1 belt 53 disposed horizontally, and the belt 53 is driven by a 1 motor 54, and lateral movement of the lateral movement block 41 is controlled in accordance with the travel.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the apparatus of Tsuchiya to be configured to control a dispensing unit and a dispensing unit moving unit to spot a sample on a container using a first nozzle as in Seto, as Seto teaches that spotting can be used as a technique for supplying a sample for subsequent quantitative analysis of the sample (Seto [0002]).
	Modified Tsuchiya fails to explicitly disclose:
That the control unit is configured to:
	control the dispensing unit and the dispensing unit moving unit to dispense a reagent to the container using the second nozzle after spotting the sample on the container; and 
a washing unit configured to: 
		clean the first nozzle with a cleaning liquid after the sample is spotted; and 
		clean the second nozzle with the cleaning liquid after the reagent is dispensed, 
		wherein the first nozzle and the second nozzle are provided above the washing unit.
(Mizuno Col. 1 Lns. 6-14). Mizuno teaches a control unit configured to control a dispensing unit and a dispensing unit moving unit to dispense a reagent to a container using the second nozzle after spotting a sample on the container (Mizuno; Col. 4 Ln. 45-Col. 5 Ln. 7, the specimen pipette sucks up specimen, and dispenses it to the reaction vessel. Next, the reagent pipette sucks up reagent, and dispenses it to the reaction vessel, see also Fig. 9, which shows fractional injection of sample before fractional injection of reagent; Col. 1 Lns. 39-48, the pipettes are located in a base, and there is a base moving means for moving the base, Col. 9 Lns. 31-43, the base moving means and pipette elevating means are connected to a controlling section). A washing unit configured to clean a first nozzle with a cleaning liquid after the sample is spotted, and clean a second nozzle with the cleaning liquid after the reagent is dispensed, the first nozzle and the second nozzle being provided above the washing unit (Col. 6 Ln. 59-Col. 7 Ln. 3, the specimen pipette 10 and reagent pipette 20 can be lowered into a washing vessel 60, see Fig. 2 at washing vessel 60 below specimen pipette 10 and reagent pipette 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the apparatus of modified Tsuchiya to be configured to control the dispensing unit and the dispensing unit moving unit to dispense a reagent to the container using the second nozzle after spotting the sample on the container as in Mizuno. Mizuno teaches that dispensing a reagent to a container after dispensing a sample to the same container will yield a reacted solution (Mizuno, Col. 4 Ln. 45-Col. 5 Ln. 7). Further, adding a reagent to a container after adding a sample will prevent any undesirable side reactions of the reagent with anything other than the sample prior to mixing, thereby improving the accuracy of (Mizuno Col. 2 Lns. 24-40).	

Regarding claim 3, modified Tsuchiya discloses the sample measuring apparatus according to claim 1. Modified Tsuchiya further discloses a container transporting unit that conveys the container along a movement direction of the dispensing unit (see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64, and reaction container 42 within rotating reaction table 38; as the reaction table rotates 360 degrees, the reaction table will convey the reaction container along a movement direction of the drive arms at a point during rotation; see also Pg. 26 3rd Para.).

Regarding claim 4, modified Tsuchiya discloses the sample measuring apparatus according to claim 3. Modified Tsuchiya further discloses that the container transporting unit has a guide extending in a direction in which the first nozzle and the second nozzle are arranged, and conveys the container in the direction in which the first nozzle and the second nozzle are arranged (see Figs. 1-3 at first driving arm 58 attached to pipette 62, and second drive arm 60 attached to pipette 64, and reaction container 42 within rotating reaction table 38, with rotation shaft 38A; rotation shaft 38A acts as a guide; as the reaction table rotates 360 degrees, the reaction table will convey the reaction container along a movement direction of the drive arms at a point during rotation; see also Pg. 26 3rd Para.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Mizuno, as applied to claims 1, 2, 7-10, and 13-18 above, and further in view of the machine translation to Sagawa et al. (JP Publication No. 2014-206381; hereinafter Sagawa; already of record).

Regarding claim 5, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses: 
	a sample supply unit to which the sample is supplied as a first liquid (see Fig. 1 at sample containers 20 containing liquid sample). 
	A reagent storage having a reagent supply unit for supplying the reagent as a second liquid (see Fig. 1 at reference liquid container 25 containing reference liquid).
	A first and second nozzle (see Claim 1 above at Seto teaching the first and second nozzle in Abstract, Fig. 1).
	Modified Seto fails to explicitly disclose:
a cleaning unit that cleans the nozzle, among the first nozzle and the second nozzle, that has suctioned the liquid with the cleaning liquid each time a liquid is suctioned; and
wherein the sample supply unit, the cleaning unit, and the reagent supply unit are linearly arranged in order in plan view.
Sagawa is in the analogous field of automatic analyzers (Sagawa Abstract). Sagawa teaches a cleaning unit that cleans a suctioning nozzle with cleaning liquid each time liquid is suctioned (Pg. 23 7th Para.), and a sample supply unit, cleaning unit, and reagent supply unit that are arranged in order (see Fig. 1 at cleaning tank 14 between sample dispensing mechanism 12 and reagent dispensing mechanism 7 for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample supply unit, reagent storage unit, and first and second nozzle of modified Seto by including a cleaning unit to clean the nozzles, and arrange the sample supply unit, cleaning unit, and reagent supply unit in order as taught by Sagawa. The motivation would have been that cleaning the nozzles after suctioning will allow for different samples and reagents to be used in subsequent processes without cross-contamination; and Sagawa teaches that arranging these units in this order will allow for subsequent analysis of the combined reagent and samples (see Fig. 1 at cleaning tank 14 between sample dispensing mechanism 12 and reagent dispensing mechanism 7 for detection in spectrophotometer 4, after which it is cleaned with cleaning mechanism 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to linearly arrange the sample supply unit, cleaning unit, and reagent supply unit in order in plan view, since the conversion of an apparatus to a linear arrangement is the combining of prior art elements according to known methods to yield (see Figs. 1-3); therefore, a linear arrangement of the claimed elements will ease movement of the dispensing unit from one station to another, thereby enhancing the speed of operation of dispensing/cleaning, improving throughput.

Regarding claim 6, modified Seto discloses the sample measuring apparatus according to claim 5. Modified Seto further discloses the container, the sample supply unit, and the reagent supply unit (see Claim 1 above at Seto teaching the container in [0047]-[0050], Fig. 4b, and Claim 5 above at Seto teaching the sample supply unit and reagent storage unit in Fig. 1. Further, the container is not positively recited). Seto further discloses: 
	a spotting unit that holds the container and spots the sample by the first nozzle (see Fig. 1 at slide 2 held on holder; [0048]-[0050]).
	Modified Seto fails to explicitly disclose:
that the spotting unit holds the container so as to be movable in a vertical direction; and 
wherein the sample supply unit, the cleaning unit, the spotting unit, and the reagent supply unit are linearly arranged in order in plan view.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the spotting unit be movable in a vertical direction. The motivation would have been that having both the spotting unit and container be movable 
	Modified Seto fails to explicitly disclose:
wherein the sample supply unit, the cleaning unit, the spotting unit, and the reagent supply unit are linearly arranged in order in plan view.
Further, Sagawa teaches a sample supply unit, a cleaning unit, a spotting unit, and a reagent supply unit that are arranged in order (see Fig. 1 at sample dispensing mechanism 12, cleaning tank 14, sample dispensing mechanism 11, and reagent dispensing mechanism 7 in order for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3; Pg. 27 in 2nd to last Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample supply unit, container, spotting unit, and reagent supply unit in the apparatus of modified Seto by arranging a sample supply unit, cleaning unit, spotting unit, and reagent supply unit in order as in Sagawa. The motivation would have been that cleaning the nozzles after suctioning will allow for different samples and reagents to be used in subsequent processes without cross-contamination; and Sagawa teaches that arranging these units in this order will allow for subsequent analysis of the combined reagent and samples (see Fig. 1 at sample dispensing mechanism 12, cleaning tank 14, sample dispensing mechanism 11, and reagent dispensing mechanism 7 in order for detection in spectrophotometer 4, after which container is cleaned with cleaning mechanism 3; Pg. 27 in 2nd to last Para.).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to linearly arrange the sample supply unit, cleaning unit, (see Figs. 1-3); therefore, a linear arrangement of the claimed elements will ease movement of the dispensing unit from one station to another, thereby enhancing the speed of operation of dispensing/cleaning, improving throughput.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Mizuno, as applied to claims 1, 2, 7-10, and 13-18 above, further in view of Zhang et al. (US Publication No. 2016/0033487; hereinafter Zhang; already of record).

Regarding claim 11, modified Seto discloses the sample measuring apparatus according to claim 1. Modified Seto further discloses the measuring unit, and the container into which the liquid has been dispensed (see claim 1 above at Seto teaching the container in Fig. 4, at the measuring unit in [0017], Fig. 1. Further, the container is not positively recited). 
Modified Seto fails to explicitly disclose:
a BF separation unit that performs BF separation on the container into which the liquid has been dispensed; 
wherein the measuring unit measures the sample subjected to BF separation process by the BF separation unit.
(Zhang Title) and teaches a BF separation unit, and a measuring unit that measures the sample subjected to BF separation process (Zhang [0022]; [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measuring unit and the container in the apparatus of modified Seto by including a BF separation unit to perform BF separation on the container and measure the sample subjected to BF separation as taught by Zhang. The motivation would have been that BF separation can be used to remove unbound components of markers so that signal reagents only bind to reaction complexes (Zhang [0022]; [0005]), thereby enhancing the accuracy of the detection process and reducing potential noise where the signal reagents would otherwise react with unbound components.

Regarding claim 12, modified Seto discloses the sample measuring apparatus according to claim 11. Modified Seto further discloses the control unit, the dispensing unit, the dispensing moving unit, and the BF separation unit (see claim 1 above at Seto teaching the dispensing unit in Abstract, Fig. 1, the dispensing unit moving unit in [0035]-[0037], Fig. 2, and the control unit in [0047]-[0050], Fig. 4, [0037], and claim 11 above at Zhang teaching the BF separation unit in [0022], [0005]).
In regards to “wherein the control unit controls the dispensing unit and the dispensing unit moving unit so that dispensing is performed on another container while the container into which the liquid has been dispensed is subjected to the BF separation process by the BF separation unit”, this limitation relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of the apparatus of Seto to perform dispensing into another container concurrently with BF separation, since performing multiple actions simultaneously will increase the throughput of the apparatus, thereby increasing profitability.
Still further, Zhang teaches performing dispensing concurrently with a second process (Zhang [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit and BF separation unit of the apparatus of modified Seto to perform dispensing into another container concurrently with BF separation. The motivation would have been that Zhang teaches that performing multiple actions simultaneously will increase the throughput of the apparatus (Zhang [0030]), thereby increasing yield and profitability.

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-9 of their Remarks that Seto and Tsuchiya do not teach a washing unit configured to clean a first nozzle after the sample is spotted, and a second nozzle after the reagent is spotted, with the first and second nozzle located above the washing unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798